Citation Nr: 1108772	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  06-16 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Wilmington, Delaware



THE ISSUE

Entitlement to a compensable evaluation for the service-connected residual stab wound scar of the left knee.



REPRESENTATION

Appellant represented by:	Stephen J. Wenger, Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to August 1989 and from November 1989 to June 1996.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the RO.  

The Veteran presented testimony at a hearing held at the Board before the undersigned Veterans Law Judge in August 2009.  The transcript has been obtained and associated with the claims folder.

The Board remanded this matter to the RO for further development and adjudication in February 2010.  

The Board notes that the February 2010 decision denied an evaluation in excess of 20 percent for the service-connected degenerative joint disease (DJD) of the lumbar spine, yet the issue was listed in the December 2010 Supplemental Statement of the Case wherein the 20 percent rating was continued.  

The Veteran filed a VA Form 9 in December 2010 indicating that the RO failed to consider the March 2010 VA examination (which did not address the back) when it denied a claim for an increased rating for the service-connected low back disorder and did not provide adequate reasons and bases for the denial.

As the claim for a rating in excess of 20 percent for the service-connected DJD of the lumbar spine was no longer in appellate status after the February 2010 Board decision and the Veteran did not file a claim for increase, the Board shall construe the Veteran's statements as a claim for a higher rating for the lumbar spine.  The matter is hereby referred to the RO for proper development and adjudication. 


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claim for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in this matter has been received.

2.  The service-connected residual stab wound scar of the left knee is not shown to have been productive of any functional deficit of the knee; nor is there a showing of a deep scar that causes limited motion in an area or involves an area exceeding six square inches; a superficial scar in an area or area of 144 square inches; or an unstable or painful superficial scar.  


CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for the service-connected residual stab wound scar of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.118 including Diagnostic Codes 7800-7806 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

VA sent letters to the Veteran in July 2007 and July 2008, which notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim and identified the Veteran's duties in obtaining information and evidence to substantiate his claim, i.e. evidence that his service-connected disability had worsened in severity.  He was additionally provided notice of the criteria for the next highest rating.  Notice pursuant to the Dingess decision was sent in July 2007.  

VA has also made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  

The information and evidence currently associated with the claims file consists of the Veteran's service treatment records, post-service medical records, reports of VA examination, and the transcript from the August 2009 Board hearing.  The Veteran has not identified any other evidence which has not been obtained.

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


II. General Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath, 1 Vet. App. at 594.  

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

The Board also acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation at any stage since the effective date of service connection.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).


III.  Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Historically, service connection was awarded for a stab wound scar of the left knee in a May 1997 rating decision.  The RO assigned an initial noncompensable rating effective in July 1996, and this has been in effect to the present.  

In initiating the instant appeal, the Veteran disagreed with the September 2007 rating decision, which continued the noncompensable evaluation for the service-connected stab wound scar of the left knee.  

The Board notes that prior to the pendency of this claim, the rating criteria for evaluating skin disorders were amended, effective from August 30, 2002.  See 
67 Fed. Reg. 147, 49590-49599 (July 31, 2002).  

Prior to the effective date of this regulation change, the Veteran's left knee scar was under 38 C.F.R. § 4.118 (1996), Diagnostic Code 7805, directing the rating specialist to rate on limitation of function of the part affect.  As the Veteran filed the instant claim in June 2007, the current regulations only are applicable to the claims; however, this particular diagnostic code did not change in 2002.  

The Board notes that effective on October 23, 2008, VA amended the Schedule for Rating Disabilities by revising that portion of the Schedule that addressed the Skin, so that it more clearly reflected VA's policies concerning the evaluation of scars.  

Specifically, these amendments concern 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  However, this amendment shall apply to all applications for benefits received by VA on or after October 23, 2008.  As the Veteran filed his claims for benefits in June 2007, the amendments are not applicable to the instant appeal.

The Board has thoroughly reviewed all the evidence of record and after careful consideration finds that the service-connected residual stab wound scar of the left knee does not meet the criteria for a compensable rating.  See 38 C.F.R. §§ 4.3, 4.7; see Hart, supra.

At the outset, the Board notes the Veteran was assigned  a separate 20 percent rating for the service-connected chondromalacia patella of the left knee and thus, any manifestations of that particular disability are not discussed in the instant decision.  38 C.F.R. § 4.14.  

Upon VA examination in September 2003, the Veteran had normal range of motion of the left knee.  In November 2003, a VA examiner specifically opined that the Veteran's stab wound scar of the left knee did not cause the Veteran's clinical picture, i.e. patellofemoral pain syndrome.  

The VA outpatient treatment records dated between 2002 and 2007, while containing complaints of left knee pain, make no reference of pain associated with the residual stab wound scar.  Notably, these records show pain in connection with the Veteran's chrondromalacia patella.  There were no objective findings with respect to the stab wound scar.

The Veteran was afforded an additional VA examination in March 2010.  The Veteran was noted to have a well-healed scar that measured 3 centimeter by 1/2 centimeter.  It was non-adherent to the underlying tissue.  It was normal on palpation.  There was no abnormal texture or discharge.  

There was no indication that the scar was elevated, depressed, irregular, atrophic, shiny or scaly.  It was not hypo- or hyperpigmented.  There was no induration, keloid formation, or tissue loss.  It was not tender to the touch.  The examiner concluded that there was no functional deficit of the left knee as a result of the stab wound scar.  

In light of these findings, there is no basis for the assignment of a compensable  evaluation, to include "staged" ratings, for the service-connected residual stab wound scar of the left knee.  See Hart, supra.   

The evidence of record does not show any functional loss or limitation of motion of the left knee that is caused by the residual scarring.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

The Board has considered a rating under other diagnostic criteria, but finds that there is no evidence of a deep scar that causes limited motion in an area or involves an area exceeding six square inches; a superficial scar involving an area of 144 square inches; or an unstable or painful superficial scar.   38 C.F.R. § 4.118, Diagnostic Codes 7801-7804 (2002).  Notes 1 and 2 following the pertinent criteria indicates that an unstable scar is one where there is frequent loss of coverage of the skin over the scar and a superficial scar is one not associated with underlying  tissue damage.  

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the service-connected disability is so exceptional or unusual as to warrant the assignment of a compensable rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  

Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 
   
The Board finds in this case that the rating criteria used to evaluate the Veteran's service-connected residual stab wound scar reasonably describe his disability level and symptomatology.  There is nothing in the record to distinguish his case from the cases of numerous other veterans who are subject to the schedular rating criteria for the same disability.  

Moreover, the schedular criteria, in general, are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Therefore, the Veteran's disability picture is contemplated by the rating schedule, 
and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  

Finally, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  



ORDER

An increased, compensable evaluation for the service-connected residual stab wound scar of the left knee is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge 
Board of Veterans' Appeals



Department of Veterans Affairs


